
	
		II
		110th CONGRESS
		2d Session
		S. 3525
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Cardin (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the bicentennial of the writing of the Star-Spangled
		  Banner, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Star-Spangled Banner Bicentennial
			 Commemorative Coin Act.
		2.FindingsCongress makes the following
			 findings:
			(1)During the War of
			 1812, on September 7, 1814, Francis Scott Key visited the British fleet in the
			 Chesapeake Bay to secure the release of Dr. William Beanes, who had been
			 captured after the burning of Washington, DC.
			(2)The release was
			 completed, but Key was held by the British during the shelling of Fort McHenry,
			 one of the forts defending Baltimore.
			(3)On the morning of
			 September 14, 1814, Key peered through clearing smoke to see an enormous
			 American flag flying proudly after a 25-hour British bombardment of Fort
			 McHenry.
			(4)He was so
			 delighted to see the flag still flying over the fort that he began a song to
			 commemorate the occasion, with a note that it should be sung to the popular
			 British melody To Anacreon in Heaven.
			(5)In 1916,
			 President Woodrow Wilson ordered that it be played at military and naval
			 occasions.
			(6)In 1931, the
			 Star-Spangled Banner became our National Anthem.
			3.Coin
			 specifications
			(a)$1 silver
			 coinsThe Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall mint and issue not more than
			 350,000 $1 coins in commemoration of the bicentennial of the writing of the
			 Star-Spangled Banner, each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter
			 of 1.500 inches; and
				(3)contain 90
			 percent silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the battle for Baltimore that formed the basis for the
			 Star-Spangled Banner.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2012; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the Maryland War of 1812 Bicentennial
			 Commission and the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly one facility of the United States Mint may be used
			 to strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins under this Act only during
			 the calendar year beginning on January 1, 2012.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be paid to the
			 Maryland War of 1812 Bicentennial Commission for the purpose of supporting
			 bicentennial activities, educational outreach activities (including supporting
			 scholarly research and the development of exhibits), and preservation and
			 improvement activities pertaining to the sites and structures relating to the
			 War of 1812.
			(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of the Maryland War of 1812
			 Bicentennial Commission as may be related to the expenditures of amounts paid
			 under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
